Case: 14-12442   Date Filed: 08/29/2016   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-12442
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:13-cr-00050-ACC-PRL-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

CHARLES ROBERT LESTER,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 29, 2016)

Before ED CARNES, Chief Judge, HULL and MARCUS, Circuit Judges.

PER CURIAM:
              Case: 14-12442     Date Filed: 08/29/2016    Page: 2 of 2


      Michael Nielsen, appointed counsel for Charles Lester in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record, including

Lester’s pro se brief, reveals that counsel=s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel=s motion to withdraw is GRANTED, and Lester’s

conviction and sentence are AFFIRMED. Additionally, Lester’s motions for

reconsideration of our earlier order denying his request to dismiss counsel, to

dismiss counsel, and to allow him to proceed pro se are DENIED AS MOOT.




                                           2